DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicants claim “A polymer-containing composition comprising:…at least one kind of constitutional unit selected from the group consisting of a constitutional unit (A1)…and a constitutional unit (A2); a (meth)acrylic copolymer having a constitutional unit (A3)…;and a constitutional unit (B)…”
It is unclear as to whether applicants are claiming a combination of two polymers, one of (A1) or (A2) and the other of (A3) and (B) OR if applicants are claiming a (meth)acrylic copolymer comprising constitutional units (A1) or (A2), (A3) and (B), OR some other combination.
The examples use a combination of (B) with (A1) (Table 1), (A2) (Table 3) or (A3) (Tables 5 and 6); therefore, for the purposes of examination, the claims will be construed as a (meth)acrylic copolymer comprising constitutional units (A1), (A2), or (A3) in combination with (B).
Since claims 2-7 ultimately or directly depend from claim 1, they are rejected along with claim 1 because they incorporate all of the limitations of claim 1, including those that are indefinite.
	
Claim Objections
Claims 1, 3 and 4 are objected to because of the following informalities: 
In claims 1, 3 and 4, please remove the parentheses around the definition of the X, R and M variables.
Claim 1 might be better written by including the formulae after each component, rather than listing all formulae at the end of the claim.  See App. No. 15/922339.
Claim 1 contains two periods.
608.01(m)    Form of Claims [R-07.2015]
The claim or claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Data Management. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima (US 6,201,040) in view of JP 04-103671; however, for convenience, the Google patents translation will be cited below.
Kitajima discloses an antifouling composition which makes it possible to control the dissolution rate of a coating film and which can exert antifouling properties for a long period of time, teaching the composition as comprising an antifouling resin (A) obtained be reacting a base resin inducing, in one molecule, a carboxyl group and a group having a polyalkylene glycol structure with an oxide or a hydroxide of a metallic atom, and an antifouling agent (B) (col. 1, ll. 34-48), such as cuprous oxide (col. 4, ll. 20-22), teaching that the polyalkylene glycol structure improves the self-polishing property without impairing the physical properties of the coating composition (col. 1-9).  
Kitajima teaches a particularly suitable base resin as an acrylic polymer obtained by copolymerizing a carboxyl group-containing monomer with a polyalkylene glycol structure and another monomer copolymerizable therewith (col. 2, ll. 12-20 and 25-30), teaching other monomers copolymerizable therewith to include macromonomers, which are a polymer of one or more monomers thereof and which has a polymerizable unsaturated group at one terminal end (col. 3, ll. 44-48).
Kitajima teaches that the antifouling coating composition can be used for coating on marine vessels, fishing nets, pipes, etc. (col. 4, ll. 54-57).
Kitajima does not teach the claimed constitutional unit (A1). 
JP ‘671 teaches preparing a self-polishing type coating film which maintains the antifouling effect for an extended period of time by appropriately controlling the elution rate of the active component of the antifouling agent, such as cuprous oxide (p. 7).  JP ‘671 teaches the antifouling coating composition as comprising a vinyl polymer prepared such that the vinyl polymer has at least a hemiacetal ester group or hemiketal ester group (p. 8).  JP ‘671 teaches that these antifouling coating compositions can be used as a ship bottom coating material and a fishing net (p. 19).
JP ‘671 teaches that the hemiacetal groups can be introduced into the vinyl polymer by copolymerizing (meth)acrylic acid and reacting it with a compound such as 1-methoxy-1-cyclopentene (pp. 10-14 and pp. 19-20, Reference Example 2).
The hemiacetal groups of JP ‘671 meet applicants’ (A1) of structure (1), (2) and (3) (pp. 2-4).
Kitajima teaches that the antifouling coating compositions can comprise copolymers prepared from a carboxyl group containing monomer, specifically (meth)acrylic acid, in addition to polyalkylene glycol (meth)acrylates (col. 5, Table 1).  
Kitajima exemplifies the preparation of a resin solution (A-3) prepared from the copolymerization of (meth)acrylic acid, hydroxyethyl methacrylate, metoxypolyethylene glycol methacrylate, styrene and alkyl methacrylates (base resin 2), which has a water content of 1.2 wt% and a solvent content of 47 wt% (Table 2, Antifouling Resin solution A-3), with a Gardner viscosity of “W”, which is the same as about 1000 centipoise or 1000 mPas. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the (meth)acrylic acid containing copolymers of Kitajima by reacting them with a compound taught by JP ‘671 in order to prepare the hemiacetal groups, as these groups are taught to provide stability and long-term, uniform antifouling performance.
Kitajima in view of JP ‘671 suggests preparing an antifouling coating composition comprising an acrylic base resin comprising the hemiacetal monomers and macromonomers.
Kitajima in view of JP ‘671 is prima facie obvious over instant claims 1-2.
As to claim 4, JP ‘671 exemplifies preparing the hemiacetal group containing polymer by reacting a copolymer prepared from 300 parts methacrylic acid with 376 parts 1-methoxy-1-cyclopentene, without any isolation or purification steps, suggesting that the composition comprises unreacted 1-methoxy-1-cyclopentene.  1-methoxy-1-cyclopentene meets applicants’ formula (13) when R11 is CH3, X is O and R12 is alkylene group having 3 carbon atoms.
As to claims 5-7, Kitajima and JP ‘671 exemplify the preparation of antifouling compositions comprising the polymeric solution and cuprous oxide.
As to claim 8, the VOC content of Example 8 (which uses curprous oxide and A-3) is calculated to be 418 g/L.

Allowable Subject Matter
Assuming applicants can overcome the 112 rejections, including the limitations of claim 3 into claim 1 would place the application in condition for allowance.
While WO 2013/108880 teaches an antifouling composition comprising the claimed macromonomer, this composition is an aqueous composition, whereas the instant invention requires the inclusion of at least 30 wt% organic solvent.  Adding the macromonomer to a nonaqueous coating is unpredictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brieann R Johnston/Primary Examiner, Art Unit 1766